Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 1 of 12

 

 

ZS = i ~ C o~
iy ON
UNITED STATES DISTRICT COURT \ (MAY 2920200 |
WESTERN DISTRICT OF NEW YORK \ eu /
BARBARA A. FISHER o/blo R.L-F., 6:18-CV-06736-MJR
DECISION AND ORDER
Plaintiff,
-\-
ANDREW SAUL,

Commissioner of Social Security,'

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 20)

Plaintiff Barbara Fisher brings this action pursuant to 42 U.S.C. §§405(g) and
1383(c)(3) on behalf of her child, R.L.F., seeking judicial review of the final decision of the
Commissioner of Social Security denying R.L.F. Supplemental Security Income Benefits
(‘SSI’) under the Social Security Act (the “Act”). Both parties have moved for judgment
on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. For the
following reasons, Fisher’s motion (Dkt. No. 13) is denied and the Commissioner's motion
(Dkt. No. 18) is granted.

BACKGROUND

On January 7, 2015, Fisher filed an SSI application on behalf of her child, R.L.F.,

alleging that R.L.F. has been disabled since March 1, 2008 due to Attention-Deficit

Disorder.”* (Tr. 12, 157, 182) Born on September 26, 2001, R.L.F. was thirteen years

 

' Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d).
? References to “Tr.” are to the administrative record in this case.

 
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 2 of 12

old at the time her mother filed the disability application on her behalf. (Tr. 15) The
application was denied on May 4, 2015. (Tr. 12, 82-84) Fisher requested a hearing on
May 22, 2015. (Tr. 12, 93) On May 4, 2017, R.L.F. appeared with counsel before
Administrative Law Judge Brian Kane (the “ALJ”) for a hearing. (Tr. 33-71) Both R.L.F.
and Fisher testified at the hearing. (/d.) On August 28, 2017, the ALJ issued his decision
denying R.L.F.’s.SSI claim. (Tr. 12-27) Fisher requested review by the Appeals Council
(Tr. 7-8), but on August 17, 2018, the Appeals Council denied Fisher's request, making
the ALJ's decision the final decision of the Commissioner (Tr. 1-6). This action followed.

DISCUSSION

I. Scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational! probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “whether the record,

read as a whole, yields such evidence as would allow a reasonable mind to accept the
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 3 of 12

conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(WDNY 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 342 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d

260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /a.

I]. Standards for Determining “Disability” Under the Act

An individual under the age of eighteen is considered disabled within the meaning
of the Act “if that individual has a medically determinable physical or mental impairment,
which results in marked and severe functional limitations, and which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §1382c(a)(3)(C)(i). The Commissioner has set forth
a three-step process to determine whether a child is disabled as defined under the Act.
See 20 C.F.R. §416.924. At step one, the ALJ determines whether the child is engaged
in substantial gainful work activity. /d. §416.924(b). If so, the child is not disabled. fd. If

not, the ALJ proceeds to step two and determines whether the child has a medically
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 4 of 12

determinable impairment(s) that is “severe.” /d. §416.924(c). If the child does not have
a severe impairment(s), he or she is not disabled. /d. If the child does have a severe
impairment(s), the ALJ continues to step three. At step three, the ALJ examines whether
the child's impairment(s) meets, medically equals, or functionally equals the listed
impairments in Appendix 1 to Subpart P of Part-404 of the Commissioner's regulations
(the “Listings”). id. §416.924(d). In determining whether an impairment(s) functionally
equals the Listings, the ALJ must assess the child’s functioning in six domains: (1)
acquiting and using information; (2) attending and completing tasks; (3) interacting and
relating with others; (4) moving about and manipulating objects; (5) caring for yourself;
and (6) health and physical well-being. /d. §416.926a(b)(1}(i)-(vi). To functionally equal
the Listings, the child's impairment(s) must result in “marked” limitations in two domains
or an “extreme” limitation in one domain. /d. §416.926a(a). A child has a “marked”
limitation when his or her impairment(s) “interferes seriously’ with his or her ability to
independently initiate, sustain, or complete activities. {d. §416.926a(e)(2}. A child has
an “extreme” limitation when his or her impairment(s) “interferes very seriously” with his
orher ability to independently initiate, sustain, or complete activities. id. §416.926a(e)(3).
If the child has an impairment(s) that meets, medically equals, or functionally equals the
Listings, and the impairment(s) meets the Act’s duration requirement, the ALJ will find the

child disabled. fd. §416.924(d).

TE. The ALJ's Decision
The ALJ first found that R.L.F. was an “adolescent” on the date of the application
and an “adolescent” at the time of the hearing decision. (Tr. 15) The ALJ then followed

the three-step process for evaluating R.L.F.’s SSI claim. At the first step, the ALJ found
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 5 of 12

that R.L.F. has not engaged in substantial gainful activity since January 7, 2015, the date
of her SSI application. (Tr. 15) At the second step, the ALJ determined that R.L.F. has
the following severe impairments: Attention-Deficit Hyperactivity Disorder (ADHD) and
learning disorder.* (/d.) At the third step, the ALJ found that R.L.F. does not have an
impairment or combination of impairments that meets or medically equals the severity of
one of the listed impairments. (Tr. 15-16) The ALJ then proceeded to consider whether
R.L.F. has an impairment or combination of impairments that functionally equals the
Listings, but concluded that R.L.F. does not because R.L.F. does not have an impairment
or combination of impairments that result in either marked limitations in two domains of
functioning or extreme limitation in one domain of functioning, (Tr. 16-27) As a result,
the ALJ held that R.L.F. has not been disabled within the meaning of the Act since the

January 7, 2015 application date. (Tr. 27)

Iv. Fisher's Challenge

Fisher argues that remand is required because the ALJ gave partial weight to an
opinion in a Teacher Questionnaire that did not pertain to R.L.F. (See Dkt. No. 13-1
(Plaintiffs Memo. of Law)) For the reasons that follow, the Court finds that the partial
weight assigned to this opinion did not have an impact on the outcome of the ALJ's
disability determination. Thus, to the extent that the ALJ partially credited an opinion that
did not pertain to R.L.F., the error was harmless and does not require remand.

During the hearing, the ALJ asked the parties if they had any objections to the

documents in the record. (Tr. 35) Plaintiffs attorney objected to a Teacher Questionnaire

 

* At step two, the ALJ noted that R.L.F. was diagnosed with asthma. (Tr. 15) However, the medical
record demonstrated that the condition was mild, intermittent and required only conservative treatment.
(/d.) Thus, the ALJ found that R.L.F.’s asthma was non-severe, (/d.)

5

 
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 6 of 12

by Janelle Austin, which indicated that R.L.F. was not limited in any domain. (/d.)
Plaintiff's attorney noted that Austin’s conclusions were wholly inconsistent with R.L.F.’s
academic testing. (/d.) The ALJ overruled the objection by plaintiffs counsel. (/d.) The
ALJ noted that he would take counsel's argument into consideration in evaluating the
evidence and would consider the document in conjunction with all of the other evidence
in the record. (/d.) Fisher testified that she believed Austin had R.L.F. mixed-up or
confused with another child in Austin’s class who had the same first name as R.L.F. (Tr.
94-55) The Appeals Counsel later removed Austin’s Teacher Questionnaire from the
record “because it [did] not refer to the claimant.” (Tr. 194-200) Further, the parties now
seem to agree that Austin's Teacher Questionnaire did not refer to R.L.F. For these
reasons, the Court finds that Austin’s opinion most likely did not pertain to R.L.F. and
should not have been considered by the ALJ. However, the Court also concludes, after
reviewing the ALJ’s determination in light of the record as a whole, that this error was
harmless.

The ALJ afforded great weight to the opinion of Rebecca O’Connor, R.L.F.’s ninth-
grade earth science teacher, who completed a Teacher Questionnaire on April 24, 2017.
(Tr. 19; 239-46) O'Connor's Teacher Questionnaire undisputedly pertained to R.L.F. and
contained findings that are consistent with other evidence in the record. Moreover,
plaintiff does not object to the weight assigned by the ALJ to O’Connor's opinion.
O'Connor opined that R.L.F. has very serious problems in acquiring and using information
and mild problems in attending and completing tasks. (/d.) O’Connor also opined that
R.L.F. has no problems in interacting or relating with others; no problems in moving about

and manipulating objects; and no problems in caring for herself. (/d.) By comparison,
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 7 of 12

Austin’s opinion indicated that R.L.F. has no probiems in any of the five domains.* (Tr.
19) Thus, both O'Connor and Austin found that R.L.F. has no problems in the domains
of either caring for herself or moving about and manipulating objects. (Tr. 19) In
accordance with the findings of both O’Connor and Austin, the ALJ also concluded that
R.L.F. has no limitations in either of these domains. O'Connor and Austin differed in their
findings as to R.L.F.'s functioning in acquiring and using information as well as attending
and completing tasks. Here, the ALJ clearly sided with O’Connor. He concluded that
R.L.F. has a marked limitation in acquiring and using information and less than a marked
limitation in attending and completing tasks. (Tr. 21-22) This finding is consistent with
O'Connor's opinion that plaintiff has very serious problems in acquiring and using
information and mild probiems in attending and completing tasks. (Tr. 19) It is
inconsistent with Austin’s finding that R.L.F. has no limitations in these domains. Thus, it
is clear to the Court that the ALJ credited only those portions of Austin's opinion which
are consistent with O'Connor's opinion, and that he specifically discounted those portions
of Austin’s opinion which differed from O'Connor's findings.® Indeed, the ALJ noted that
he was giving Austin’s opinion only partial weight because “her opinion regarding the
claimant's ability to interact with others, care for her personal needs, and move about and

manipulate objects is consistent with [O'Connor's] opinion and with the claimant's medical

 

* Since the Appeals Council removed Austin’s Teacher Questionnaire from the record, the Court has not
had an opportunity to review it. However, the ALJ set forth the relevant portions of Austin’s opinion in his
decision. Plaintiff argues that because this exhibit was removed from the record, the Commissioner has
failed to file a complete transcript pursuant to 42 U.S.C. §405(g), and that this is also a basis for remand.
The Court finds that since the relevant portions of Austin’s opinion are described in the ALJ’s-decision,
and because neither party disputes the substance of Austin's opinions, remand is not required for this
reason.

‘It is noted that with respect to the domain of interacting and relating with others, the ALJ found R.L.F. to
be more limited in this domain than opined by either Austin or O’Connor. (Tr. 23)

7
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 8 of 12

record...[hlowever, the evidence. suggests that claimant is more limited than Ms. Austin
opined.” (Tr. 19)

The Second Circuit has held that remand of an administrative appeal is futile when
the ALJ’s “reliance on the erroneous aspect of [his] reasoning is substantially tangential
to [his] non-erroneous findings” or “when overwhelming evidence in the record makes it
clear the same decision was inevitable.” See Lin Zhong v. United States DOJ, 480 F.3d
104, 117 (2d Cir. 2006). The Court concludes that both scenarios apply here. While it
was error for the ALJ to credit any portion of Austin’s opinion because it did not pertain to
R.L.F., the error was harmless because the only portions of Austin’s opinion which he
credited are fully consistent with O’Connor’s opinion and the other evidence in the record.
Stated another way, the Court finds that even if the ALJ had correctly determined that
Austin’s opinion did not refer to R.L.F. and had discounted it completely, the ALJ would
have reached the same conclusions as to R.L.F.’s functioning in each domain. See
Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (“Where application of the correct
legal principles to the record could lead only to the same conclusion, there is no need to
require. agency consideration.”); Lynch v. Astrue, 07-CV-249, 2008 U.S. Dist. LEXIS
61884, *6 (WDNY Aug. 8, 2008) (“ALJ’s failure to refer to [agency consultant's] reports
is, at best, harmless error, since his written consideration of [the] report would not have
changed the outcome of the ALJ's decision.”); Haskins v. Commr of Soc. Sec., 5:05-CV-
292, 2008 U.S. Dist. LEXIS 95905 (NDNY Nov. 25, 2008) (ALJ's reliance on the
erroneous portions of the VE's testimony was harmless error since, notwithstanding the
incorrect testimony given by the VE as to certain occupations, there were others jobs that

plaintiff was capable of performing); Ecker v. Colvin, 15 Civ. 2673, 2016 U.S. Dist. LEXIS

 
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 9 of 12

87437, *31-32 (SDNY July 6, 2016) (ALJ's dismissal of evidence relating to plaintiff's
Lyme disease was legal error, but the error was harmless “[b]ecause the ALJ relied so
heavily on the opinions of physicians who factored Plaintiff's Lyme disease into their
conclusions.”)

Plaintiff also argues that remand is required because the ALJ mistakenly found
that R.L.F.’s Global Assessment of Functioning (“GAF”) score of 50 was consistent with
moderate impairments, when it is actually indicative of serious impairments. (See Dkt.
No, 13-1 (Plaintiffs Memo. of Law)). Here again, the Court finds that any
mischaracterization of R.L.F.’s GAF score by the ALJ had no material effect on the
outcome of the disability determination and was harmless error.

Pursuant to the Diagnostic and Statistical Manual of Mental Disorders (DSM-4), a
GAF score measures how severely a person's mental health symptoms affect their daily
activities and functioning. See Maldonado v. Berryhill, 16-CV-165, 2017 U.S. Dist. LEXIS
34782 (SDNY Mar. 10, 2017) (“The GAF is a scale that indicates a clinician's overall
opinion of an individual’s psychological, social, and occupational functioning, and runs
from 0 to 100.”) In March of 2008, providers at Genesee Mental Health assigned R.L.F.
a GAF score of 50. (Tr. 430) The ALJ noted that this GAF score indicated that R.L.F.
had moderate limitations in functioning due to her mental health impairments. (Tr. 20)
However, a GAF score in the range of 40 to 50 reflects serious impairments, while a score
in the range of 51 to 60 reflects moderate impairments. See American Psychiatric Ass'n,
Diagnostic & Statistical Manual of Mental Disorders, 32-34 (4'* ed. Text Revision). Thus,

plaintiff is correct that, according to the GAF scale, R.L.F.'s 2008 GAF score reflected

 
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 10 of 12

serious rather than moderate impairments. The ALJ assigned partial weight to this score.
(Id.)

However, the Court finds that the ALJ’s characterization of the 2008 GAF score of
50 as reflecting only moderate limitations had no impact in the outcome of his
determination. Indeed, the ALJ mentioned the score only once, when summarizing the
opinion evidence. Significantly, the ALJ did not refer to the 2008 GAF score at all in his
specific discussions as to how R.L.F. functioned in each domain. Instead, the ALJ cited
Fisher's testimony, R.L.F.'s testimony and R.L.F.’s much more recent school and medical
records. Thus, there is no indication that the ALJ relied on the 2008 GAF score when
determining the scope of R.L.F.’s limitations in any of the domains.

Further, the record contains substantial evidence to support the ALJ’s findings as
to R.L.F.’s functioning in each of the five domains, specifically those domains related to
her mental health. (Tr. 237-46) The record reflects that R.L.F. demonstrated behavioral
problems and was diagnosed with ADHD. (Tr. 350, 496, 504-05, 920-29) However,
R.L.F.'s pediatrician noted that the ADHD was moderate and improving with medication.
(/d.) R.L.F.’s behavioral issues also improved over time and with treatment. (/d.) R.L.F.'s
individualized education plan (“IEP”), which placed her on track for a Regent's diploma,
stated that R.L.F. interacted well with her peers and teachers and had a positive attitude.
(Tr. 327-32) Educational records from January 2017 indicate that R.L.F. is friendly,
somewhat shy, and has positive peer relations. (Tr. 207) R.L.F. received some therapy
in September 2015 due to sexual behavior and mental health issues, but showed
significant improvement in her symptoms by August of 2016. (Tr. 487) The ALJ noted

that there is no evidence in the record that R.L.F. engages in any self-injurious behavior

10
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 11 of 12

or self-soothing activities that are developmentally regressive. (Tr. 26) The ALJ also
correctly noted that there is no indication that R.L.F. needs “frequent treatment or therapy
and she does not experience debilitating exacerbations of her ADHD that require
hospitalizations or cause metal fragility." (Tr. 26) Hearing testimony revealed that
R.L.F.’s sleeping and appetite were good, and that she engages in hobbies and activities
which she enjoyed. (/d.) R.L.F. testified that she does not have any problems with
teachers, other kids, or on the bus. (Tr. 37-38) O'Connor noted that R.L.F. played
cooperatively with other children, followed rules, used language appropriate to the
situation and listener, and made friends. (Tr. 239-46)

Finally, the Court finds that the 2008 GAF score does not support a finding that
R.L.F. has mental impairments rendering her disabled under the Act. The score was
assigned in March of 2008, seven years before the disability application, when R.L.F.,
who is now an adolescent, was only six years old. It reflects her mental functioning on
her first day of therapy. Indeed, when R.L.F. was discharged from therapy on May 3,
2009, her GAF score had risen to 65, which signifies only mild symptoms. (Tr. 470) As
described above, all of the recent medical evidence suggests that R.L.F.’s mental
impairments were, at most, mild to moderate in nature. Thus, the Court finds that the
2008 GAF score has little to no evidentiary value. See Davila v. Comm’r of Soc. Séc.,
16-CV-4774, 2018 U.S. Dist. LEXIS 177986 (EDNY Oct. 16, 2018) (noting that several
district courts in the Second Circuit have “questioned” the proposition that “a GAF [score]
generally providers a reliable basis for disability determination and explaining that “GAF
scores, standing alone, have limited evidentiary value.”); Binga v. Comm’r of Soc. Sec.,

1:18-cv-1458, 2020 U.S. Dist. LEXIS 41533, n. 4 (WDNY Mar. 10, 2020) ("The Social

11

 
Case 6:18-cv-06736-MJR Document 21 Filed 05/29/20 Page 12 of 12

Security Administration has limited the manner in which GAF score are used because
they are generally not useful without additional supporting description and detail.”);
McNeal v. Comm’r of Soc. Sec., 6:17-cv-06823, 2019 U.S. Dist. LEXIS 17465 (WDNY
Jan. 28, 2019) (agreeing with the ALJ’s assessment that “GAF scores are vague, one-
time assessments of general symptomology and do not represent overall functioning over
any significant period.”) For these reasons, there is no basis to remand the matter as a
result of the ALJ's treatment of R.L.F.’s 2008 GAF score.
CONCLUSION

For the foregoing reasons, plaintiff's motion for judgment on the pleadings (Dkt.
No. 13) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.
18) is granted.

The Clerk of the Court shall take all necessary steps to close the case.

SO ORDERED.

|
Dated: May 28, 2020
Buffalo, New York

Phe ee tau |)\ Zara
MICHAEL J. ROEMER
United States Magistrate Judge

12
